UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 7, 2013 ORAMED PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) DELAWARE 000-50298 98-0376008 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) Hi-Tech Park 2/5 Givat Ram, PO Box 39098, Jerusalem, Israel (Address of Principal Executive Offices) (Zip Code) +972-2-566-0001 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 7, 2013, the registrant issued a Press Release announcing that its application for listing its shares of common stock on The Nasdaq Capital Market (“Nasdaq”) was approved.The registrant’s common stock will begin trading on Nasdaq on February 11, 2013 under the symbol ORMP.A copy of the Press Release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release issued by the registrant on February 7, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORAMED PHARMACEUTICALS INC. (registrant) Date:February 7, 2013 By: /s/ Nadav Kidron Name: Nadav Kidron Title: President and CEO
